                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

    MICHAEL HEFLIN,

                 Plaintiff,

          vs.                                           CIV. NO. 2:19-cv-00254-SMV

    ANDREW SAUL,
    Commissioner of Social
    Security,

                 Defendant.

                                             ORDER

         Defendant, the Commissioner of Social Security, by and through his counsel, has filed an

unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g), to enter a judgment with an

order of reversal with remand of the case to the Commissioner for further administrative

proceedings.

         Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this action

for further proceedings, this Court hereby REVERSES the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner for further

administrative proceedings.1 See Shalala v. Schaefer, 509 U.S. 292 (1993).




1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
                                           STEPHAN M. VIDMAR
                                           UNITED STATES MAGISTRATE JUDGE




SUBMITTED AND APPROVED BY:

Filed Electronically 12/5/19
STEVEN W. MARTYN
Special Assistant United States Attorney

Electronically Approved 12/5/19
AMBER L. DENGLER
Attorney for Plaintiff




                                       2
